               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHAD WILLIAM REED,                          )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )          No. CIV-16-461-C
                                            )
JASON BRYANT, et al.,                       )
                                            )
                    Defendants.             )

             ORDER ADOPTING REPORT AND RECOMMENDATION
      Before the Court is Plaintiff’s request for a temporary restraining order (Dkt. No.

125). Consistent with the provisions of 28 U.S.C. § 636(b)(1)(B), this matter was referred

to United States Magistrate Judge Gary M. Purcell. Judge Purcell entered a Third

Supplemental Report and Recommendation (“R&R”) on February 11, 2019, construing

Plaintiff’s request as a motion for a preliminary injunction, and recommending that

Plaintiff’s request be denied. See Dkt. No. 128. The Court must review the Magistrate

Judge’s decision under the clearly erroneous standard. See 28 U.S.C. § 636(b)(1)(A).

      Plaintiff has objected to the R&R. The Court finds, however, that his objection only

rehashes the same arguments previously raised before the Magistrate Judge. Therefore,

the Court adopts the Third Supplemental Report and Recommendation in its entirety (Dkt.

No. 128), and Plaintiff’s request for a temporary restraining order (Dkt. No. 125) is

DENIED.

      IT IS SO ORDERED this 11th day of March, 2019.
